Citation Nr: 0619977	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  05-08 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) as a result of service-
connected disability.


REPRESENTATION

Appellant represented by:	Patrick H. Donahue, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran and I.R.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran originally sought service connection for PTSD in 
July 1998.  He was granted service connection in April 1999.  
He was awarded a 30 percent disability rating.  The veteran 
appealed the decision.

VA treatment records were associated with the claims file.  
They showed that the veteran was attending group therapy and 
receiving periodic individual therapy during the pendency of 
his claim.

The Board issued a decision that increased the veteran's 
disability rating to 50 percent in October 2002.  The RO 
issued a rating decision, implementing the Board's action, in 
December 2002.

The veteran submitted a claim for entitlement to an increased 
rating for his service-connected PTSD and an informal claim 
for entitlement to a TDIU rating, while his prior claim was 
still pending before the Board, in September 2002.  He later 
submitted a formal TDIU claim in July 2003.  He reported his 
last day of work as September 5, 2002.

The RO received a VA Form 21-4192, ostensibly from the 
veteran's employer, in October 2003.  The form contained 
limited information and was unsigned.  Further, the form did 
not report any lost time from work from the veteran's PTSD 
during the last year.  The reason for termination was given 
as "doc said no more work."  The last day of work was given 
as September 5, 2002.

The veteran was afforded a VA examination in October 2003.  
The examiner noted that the veteran continued to participate 
in weekly VA group therapy sessions.  The examiner found that 
the veteran still met the requirements for a diagnosis of 
PTSD.  He assigned a Global Assessment of Functioning Score 
(GAF) of 55.  The examiner did not address the veteran's 
employability.

Medical records from the Social Security Administration (SSA) 
were obtained in November 2003.  The records included VA 
treatment records for the period from May 1998 to October 
2002.  A VA psychiatrist provided a one sentence assessment 
that the veteran was permanently disabled due to PTSD in an 
addendum entry dated September 17, 2002.  No rationale was 
provided for the statement or assessment.  By contrast, a 
number of group therapy notes, preceding the September 2002 
entry, noted that the veteran complained of knee pain, rather 
than PTSD symptoms, as affecting his ability to work.

The SSA records also included a report from a psychologist, 
E. Bergman-Harms, Ph.D., dated in January 2003.  Dr. Bergman-
Harms noted that the VA psychiatrist had provided information 
regarding the veteran's symptomatology and that it was the VA 
psychiatrist's opinion that the symptomatology would prevent 
the veteran from working in a competitive environment.  Dr. 
Bergman-Harms also made several references to additional 
evidence in the form of statements from an ex-wife and step-
daughter of the veteran and from his employer, as to the 
level of severity of symptoms.  However none of that evidence 
was contained in the material provided from SSA.  

There is no evidence of any SSA adjudicatory action, such as 
a decision from an administrative law judge that provides a 
definite finding in the veteran's case.  There is a SSA form 
that indicates the veteran was found to be disabled, from 
PTSD and depression, from September 5, 2002.  Further, 
evidence of record indicates that the veteran may be in 
receipt of Supplemental Security Income (SSI) benefits rather 
than SSA disability benefits.  Additional records from the 
SSA are required, to include any decision that awarded 
benefits.  

The veteran was hospitalized for treatment of his PTSD and 
substance abuse in January 2004.  The discharge summary was 
dictated by his treating VA psychiatrist in February 2004.  
The psychiatrist provided an opinion that the veteran was 
considered permanently disabled from employment due to his 
PTSD.  She did not provide a basis for the statement.

Additional VA treatment records, for the period from November 
2003 to December 2004, reflect that the veteran was attending 
an evening therapy group.  A March 2004 entry, as well as 
several others, stated that the purpose of the group was to 
support veterans in maintaining full time employment despite 
severe symptomatology.  Another entry, dated June 23, 2004, 
noted that the veteran wanted to be moved to a daytime group 
since he was no longer working.

There is no information in the claims file as to the work 
done by the veteran.  Additional development is required in 
that regard.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the 
veteran.  

2.  The veteran must be contacted and 
asked to provide information regarding 
any form of employment he has had since 
he submitted his current claim in 
September 2002.  The RO should develop 
for additional information/evidence from 
any employer(s) as required.

3.  The veteran should also be advised 
that he may submit a statement from his 
VA treating psychiatrist in support of 
his claim.  However, such a statement 
should include a basis for any opinion 
expressed.

4.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits.  
This should include the decision granting 
the benefits, as well as any vocational 
rehabilitation assessments, and the 
statements referenced by Dr. Bergman-
Harms in her January 2003 assessment.  

5.  The veteran should be afforded a 
psychiatric examination.  The examiner 
must review the veteran's claims file in 
association with the examination.  The 
examiner should include a reference to 
having reviewed the claims file in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of the 
disability found to be present.  In 
addition, the examiner is requested to 
provide an opinion as to whether the 
veteran's service-connected PTSD 
disability renders him unable to obtain 
or maintain substantially gainful 
employment.  A complete rationale for any 
opinion must be expressed in the report.

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his attorney 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


